DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrault et al. (US 2018/0271213).
Regarding Claim 1, Perrault et al. teaches a sole (300) for an article of footwear, the sole  comprising: a three-dimensional mesh (320) comprising: a plurality of interconnected unit cells (322), each interconnected unit cell comprising a plurality of struts (324) defining a three-dimensional shape and a plurality of nodes (326) at which one or more struts are connected (paragraph [0102], “unit cells 322 include a plurality of struts 324 defining a three dimensional shape of a respective unit cell 322. The interconnection (valence) between unit cells 322 may be defined by a plurality of nodes 326 at which one or more struts are connected”; Fig. 9A, B shows a unit cell having a plurality of struts and nodes, Examiner notes that figs. 9A, B shows a different embodiment, however Perrault et al. teaches “Unit cells 322 may be the same as or similar to unit cells 900 or 920 shown in FIGS. 9A and 9B” (paragraph [0103])).
Perrault et al. does not explicitly teach wherein each unit cell comprises a soft sub-cell and a stiff sub-cell. However, Perrault et al. teaches each unit cell having a plurality of sub cells (see annotated fig. 9B), and further teaches wherein the stiffness of individual struts making up the sub cells may be adjusted (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134,” examiner again notes that midsole 130 is a different embodiment however Perrault et al. teaches “midsole 130 may be the same as or similar to midsole, 300” (paragraph [0087])). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Perrault et al. as described above such that each unit cell comprises a soft sub-cell and a stiff sub-cell so as to customize the sole to the wearer’s needs (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 2, Perrault et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Perrault et al. does not explicitly teach wherein each unit cell comprises a plurality of soft sub-cells and a plurality of stiff sub-cells. However, Perrault et al. teaches each unit cell having eight sub cells (see annotated fig. 9B), and further teaches wherein the stiffness of individual struts making up the sub cells may be adjusted (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Perrault et al. as described above such that each unit cell comprises a plurality of soft sub-cells and a plurality of stiff sub-cells so as to customize the sole to the wearer’s needs (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 3, Perrault et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Perrault et al. does not explicitly teach wherein each unit cell comprises: a plurality of soft sub-cells and a plurality of stiff sub-cells, an upper-forward quadrant comprising at least one of the plurality of soft sub- cells, an upper-rearward quadrant comprising at least one of the plurality of stiff sub- cells, a lower-forward quadrant comprising at least one of the plurality of stiff sub-cells, and a lower-rearward quadrant comprising at least one of the plurality of soft sub- cells. However, Perrault et al. teaches each unit cell having an upper forward quadrant, an upper rearward quadrant, a lower forward quadrant, and a lower rearward quadrant (see annotated fig. 9A, B), and further teaches wherein the stiffness of individual struts making up the sub cells may be adjusted (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Perrault et al. as described above such that the unit cell comprises a plurality of soft sub-cells and a plurality of stiff sub-cells, an upper-forward quadrant comprising at least one of the plurality of soft sub- cells, an upper-rearward quadrant comprising at least one of the plurality of stiff sub- cells, a lower-forward quadrant comprising at least one of the plurality of stiff sub-cells, and a lower-rearward quadrant comprising at least one of the plurality of soft sub- cells so as to customize the sole to the wearer’s needs (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 4, Perrault et al. teaches all of the limitations of the sole of Claim 3, as discussed in the rejections above. 
Perrault et al. does not explicitly teach wherein: the upper-forward quadrant comprises two of the soft sub-cells, the upper-rearward quadrant comprises two of the stiff sub-cells, the lower-forward quadrant comprises two of the stiff sub-cells, and the lower-rearward quadrant comprises two of the soft sub-cells. However, Perrault et al. teaches each unit cell having an upper forward quadrant, an upper rearward quadrant, a lower forward quadrant, and a lower rearward quadrant, and each quadrant having two sub-cells (see annotated fig. 9A, B), and further teaches wherein the stiffness of individual struts making up the sub cells may be adjusted (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Perrault et al. as described above such the upper-forward quadrant comprises two of the soft sub-cells, the upper-rearward quadrant comprises two of the stiff sub-cells, the lower-forward quadrant comprises two of the stiff sub-cells, and the lower-rearward quadrant comprises two of the soft sub-cells so as to customize the sole to the wearer’s needs (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 5, Perrault et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Perrault et al. further teaches wherein each unit cell (134) comprises eight sub-cells (annotated fig. 9B shows a unit cell comprising eight sub cells).
Regarding Claim 6, Perrault et al. teaches all of the limitations of the sole of Claim 5, as discussed in the rejections above. 
Perrault et al. does not explicitly teach wherein the eight sub-cells comprise four soft sub-cells and four stiff sub-cells. However, Perrault et al. teaches wherein the stiffness of individual struts making up the sub cells may be adjusted (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Perrault et al. as described above such that the eight sub-cells comprise four soft sub-cells and four stiff sub-cells so as to customize the sole to the wearer’s needs (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 7, Perrault et al. teaches all of the limitations of the sole of Claim 5, as discussed in the rejections above. 
Perrault et al. does not explicitly teach wherein the eight sub-cells comprise a plurality of soft sub-cells and a plurality of stiff sub-cells. However, Perrault et al. teaches wherein the stiffness of individual struts making up the sub cells may be adjusted (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Perrault et al. as described above such that the eight sub-cells comprise a plurality of soft sub-cells and a plurality of stiff sub-cells so as to customize the sole to the wearer’s needs (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 8, Perrault et al. teaches all of the limitations of the sole of Claim 7, as discussed in the rejections above. 
Perrault et al. does not explicitly teach wherein the eight sub-cells comprise: an upper-forward-medial soft sub-cell, an upper-forward-lateral soft sub-cell, an upper-rearward-medial stiff sub-cell, an upper-rearward-lateral stiff sub-cell, a lower-forward-medial stiff sub-cell, a lower-forward-lateral stiff sub-cell, a lower-rearward-medial soft sub-cell, and a lower-rearward-lateral soft-sub cell. However, Perrault et al. teaches wherein the stiffness of individual struts making up the sub-cells may be adjusted (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Perrault et al. as described above such that the eight sub-cells comprise: an upper-forward-medial soft sub-cell, an upper-forward-lateral soft sub-cell, an upper-rearward-medial stiff sub-cell, an upper-rearward-lateral stiff sub-cell, a lower-forward-medial stiff sub-cell, a lower-forward-lateral stiff sub-cell, a lower-rearward-medial soft sub-cell, and a lower-rearward-lateral soft-sub cell so as to customize the sole to the wearer’s needs (paragraph [0090], “Parameters of midsole 130 that may be customized to an individual's needs include, but are not limited to: i) the volumetric shape of midsole 130, ii) the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 9, Perrault et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Perrault et al. does not explicitly teach wherein the soft sub-cell comprises a sub-cell for a first lattice structure and wherein the stiff sub-cell comprises a sub-cell for a second lattice structure different from the first lattice structure. However, Perrault et al. teaches unit cells having different lattice structures within the unit cell (paragraph [0105], “A warped cubic shaped lattice cell is a three-dimensional lattice cell bound by six faces joined along their edges with at least one face being different from the others. Three edges join at each corner to form vertexes of the warped cubic shaped lattice. The side faces of a warped cubic shaped lattice cell need not have the same shape or area, and the side faces need not be squares,” and paragraph [0107] discloses “Unit cells 322 may be arranged in a warped lattice structure including a plurality of warped lattice cells having different volumes and geometries. In some embodiments, a portion of a warped lattice structure may include unwarped lattice cells (i.e. purely cubic lattice cells),” wherein the warped lattice cells are considered as equivalent to the second lattice structure and the unwarped lattice cells are considered as equivalent to the first lattice structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of the sub-cells of Perrault et al. such that the soft sub-cell comprises a sub-cell for a first lattice structure and wherein the stiff sub-cell comprises a sub-cell for a second lattice structure different from the first lattice structure so as to customize the sole to a particular individual or group of individuals (paragraph [0107], “The volume and geometry of the warped lattice cells, or unwarped lattice cells, may be based on a biometric data profile for an individual, or group of individuals”).
Regarding Claim 10, Perrault et al. teaches all of the limitations of the sole of Claim 9, as discussed in the rejections above. Perrault et al. further teaches wherein the first lattice structure comprises a first modeled compressive modulus and the second lattice structure comprises a second modeled compressive modulus (paragraph [0078] discloses “the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining interconnected unit cells,” wherein as each of the struts that make up the lattice structure have a compressive strength or modulus, the first and second lattice structures obviously also have a first and second compressive modulus).
Perrault et al does not teach wherein the second modeled compressive modulus is 15% or more greater than the first modeled compressive modulus. However, modeled compressive modulus is a results effective variable. The modeled compressive modulus must be high enough to provide support but also low enough to cushion a wearer’s foot. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with the second modeled compressive modulus being 15% or more greater than the first modeled compressive modulus since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize comfort and support of the sole structure (paragraph [0093], “Different zones or portions of midsole 130 may customized to an individual's gait by i) adjusting the volumetric shape of midsole 130, ii) adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”). 
Regarding Claim 11, Perrault et al. teaches all of the limitations of the sole of Claim 9, as discussed in the rejections above. Perrault et al. further teaches wherein the first lattice structure comprises a first modeled shear modulus and the second lattice structure comprises a second modeled shear modulus (paragraph [0078] discloses “the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining interconnected unit cells,” wherein as each of the struts that make up the lattice structure have a shear strength or modulus, the first and second lattice structures obviously also have a first and second shear modulus).
Perrault et al. does not teach wherein the second modeled shear modulus is 15% or more greater than the first modeled shear modulus. However, modeled shear modulus is a results effective variable. The modeled shear modulus must be high enough to provide support but also low enough to cushion a wearer’s foot while a wearer is in motion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with the second modeled shear modulus being 15% or more greater than the first modeled shear modulus since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize comfort and support of the sole structure (paragraph [0093], “Different zones or portions of midsole 130 may customized to an individual's gait by i) adjusting the volumetric shape of midsole 130, ii) adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”). 
Regarding Claim 12, Perrault et al. teaches all of the limitations of the sole of Claim 9, as discussed in the rejections above. Perrault et al. further teaches wherein the first lattice structure is an isotropic lattice structure and the second lattice structure is an isotropic lattice structure (paragraph [0105], “A warped cubic shaped lattice cell is a three-dimensional lattice cell bound by six faces joined along their edges with at least one face being different from the others. Three edges join at each corner to form vertexes of the warped cubic shaped lattice. The side faces of a warped cubic shaped lattice cell need not have the same shape or area, and the side faces need not be squares,” and paragraph [0107] discloses “Unit cells 322 may be arranged in a warped lattice structure including a plurality of warped lattice cells having different volumes and geometries. In some embodiments, a portion of a warped lattice structure may include unwarped lattice cells (i.e. purely cubic lattice cells),” wherein the warped lattice cells are considered as equivalent to the anisotropic lattice structure and the unwarped lattice cells are considered as equivalent to the isotropic lattice structure, as the warped lattice structure is biased in a direction, while the unwarped lattice structure is not (paragraph [0108])).
Regarding Claim 13, Perrault et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Perrault et al. further teaches wherein the three-dimensional mesh comprises: a lattice shear modulus measured in a forward direction, and a lattice shear modulus measured in a rearward direction (as the struts and therefore the unit cells and 3D mesh have shear strength, the 3D mesh obviously has a shear modulus in the forward and rearward directions (paragraph [0093], “adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
 Perrault et al. does not explicitly teach wherein the lattice shear modulus measured in a rearward direction is greater than the lattice shear modulus measured in the forward direction. However, Perrault et al. does teach wherein the three dimensional mesh is warped in a longitudinal direction along the length of the sole (300) (paragraph [0108], “interconnected unit cells 322 may be arranged in a warped lattice structure that is warped in a longitudinal direction along the length of midsole 300 (i.e. between forefoot end 302 and heel end 304 of midsole 300)”), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional mesh of Perrault et al. such that the 3D mesh is warped in a direction from the rear to the front of the sole structure, which would obviously result in a lattice shear modulus greater when measured in a rearward direction than in a forward direction.
Regarding Claim 14, Perrault et al. teaches all of the limitations of the sole of Claim 13, as discussed in the rejections above. 
Perrault et al. does not teach wherein the lattice shear modulus measured in a rearward direction is greater than the lattice shear modulus measured in the forward direction by 10% or more. However, directional shear modulus is a results effective variable. The directional shear modulus must be high enough to provide support but also low enough to cushion a wearer’s foot while a wearer is in motion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with the second directional shear modulus being 10% or more than the first directional shear modulus since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize comfort and support of the sole structure (paragraph [0093], “Different zones or portions of midsole 130 may customized to an individual's gait by i) adjusting the volumetric shape of midsole 130, ii) adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”). 
Regarding Claim 15, Perrault et al. teaches a sole (300) for an article of footwear, the sole comprising: a three-dimensional mesh (320) comprising: a plurality of interconnected unit cells (322), each interconnected unit cell comprising a plurality of struts (324) defining a three-dimensional shape and a plurality of nodes (326) at which one or more struts are connected  (paragraph [0102], “unit cells 322 include a plurality of struts 324 defining a three dimensional shape of a respective unit cell 322. The interconnection (valence) between unit cells 322 may be defined by a plurality of nodes 326 at which one or more struts are connected”; Fig. 9A, B shows a unit cell having a plurality of struts and nodes); and a mechanically anisotropic region (paragraph [0107] “Unit cells 322 may be arranged in a warped lattice structure including a plurality of warped lattice cells having different volumes and geometries,” wherein the arrangement of warped cells are considered as a mechanically anisotropic region, as they are warped in a direction (paragraph [0108], “A lattice structure that is warped in longitudinal, transverse, and/or vertical direction includes at least one lattice cell having a geometry warped in that direction”)) comprising: a first lattice shear modulus measured in a forward direction, and a second lattice shear modulus measured in a rearward direction opposite the forward direction (as the struts and therefore the unit cells and 3D mesh have shear strength, the 3D mesh obviously has a shear modulus in the forward and rearward directions (paragraph [0093], “adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”)).
Perrault et al. does not teach explicitly wherein the second lattice shear modulus is greater than the first lattice shear modulus. However Perrault et al. does teach wherein the three dimensional mesh is warped in a longitudinal direction along the length of the sole (300) (paragraph [0108], “interconnected unit cells 322 may be arranged in a warped lattice structure that is warped in a longitudinal direction along the length of midsole 300 (i.e. between forefoot end 302 and heel end 304 of midsole 300)”), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional mesh of Perrault et al. such that the 3D mesh is warped in a direction from the rear to the front of the sole structure, which would obviously result in a second lattice shear modulus greater when measured in a rearward direction than in a first shear modulus measured in a forward direction.
Regarding Claim 16, Perrault et al. teaches all of the limitations of the sole of Claim 15, as discussed in the rejections above. 
Perrault et al. does not teach wherein the second lattice shear modulus is greater than the first lattice shear modulus by 10% or more. However, shear modulus is a results effective variable. The shear modulus must be high enough to provide support but also low enough to cushion a wearer’s foot while a wearer is in motion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with the second lattice shear modulus being 10% or more than the first lattice shear modulus since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize comfort and support of the sole structure (paragraph [0093], “Different zones or portions of midsole 130 may customized to an individual's gait by i) adjusting the volumetric shape of midsole 130, ii) adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 17, Perrault et al. teaches all of the limitations of the sole of Claim 15, as discussed in the rejections above. Perrault et al. further teaches wherein: the mechanically anisotropic region further comprises a third lattice shear modulus measured in a transverse direction orthogonal to the forward direction (as the struts and therefore the unit cells and 3D mesh have shear strength, the 3D mesh obviously has a shear modulus in transverse direction orthogonal to a forward direction (paragraph [0093], “adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”)
Perrault et al does not teach wherein the first lattice shear modulus is less than the third lattice shear modulus, and the second lattice shear modulus is greater than the third lattice shear modulus. Perrault et al. does teach the three dimensional lattice being warped in at the longitudinal and transverse directions (paragraph [0108], “In some embodiments, interconnected unit cells 322 may be arranged in a warped lattice structure that is warped in at least two of the longitudinal direction, the transverse direction, and the vertical direction”) and further directional shear modulus is a results effective variable. The directional shear modulus must be high enough to provide support but also low enough to cushion a wearer’s foot while a wearer is in motion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with the first lattice shear modulus is less than the third lattice shear modulus, and the second lattice shear modulus is greater than the third lattice shear modulus since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize comfort and support of the sole structure (paragraph [0093], “Different zones or portions of midsole 130 may customized to an individual's gait by i) adjusting the volumetric shape of midsole 130, ii) adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”). 
Regarding Claim 18, Perrault et al. teaches all of the limitations of the sole of Claim 15, as discussed in the rejections above. 
Perrault et al. does not teach wherein the mechanically anisotropic region comprises a lattice compressive modulus ranging from 10 N/mm to 25 N/mm. However, Perrault et al. does teach the customization of the compression of the mechanically anisotropic region (paragraph [0093], “adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”) and compressive modulus is a results effective variable. The compressive modulus must be high enough to provide support but also low enough to cushion a wearer’s foot. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with t a lattice compressive modulus ranging from 10 N/mm to 25 N/mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize comfort and support of the sole structure (paragraph [0093], “Different zones or portions of midsole 130 may customized to an individual's gait by i) adjusting the volumetric shape of midsole 130, ii) adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”).
Regarding Claim 19, Perrault et al. teaches all of the limitations of the sole of Claim 15, as discussed in the rejections above. 
Perrault et al. does not teach wherein the mechanically anisotropic region comprises a lattice displacement in the forward direction ranging from 3.5 mm to 10 mm. However, Perrault et al. teaches the mechanically anisotropic region being warped in a forward direction (paragraph [0108], “interconnected unit cells 322 may be arranged in a warped lattice structure that is warped in a longitudinal direction along the length of midsole 300 (i.e. between forefoot end 302 and heel end 304 of midsole 300)”), and the customization of the compression of the mechanically anisotropic region (paragraph [0093], “adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perrault et al. such that the mechanically anisotropic region comprises a lattice displacement in the forward direction ranging from 3.5 mm to 10 mm o as to customize the sole to the wearer’s needs (paragraph [0090], “different zones or portions of midsole 130 (e.g., portions 110, 112, and 114) may be customized or tuned to a particular individual's foot or gait, or a particular group of individual's feet or gait. Different zones or portions of midsole 130 may customized to an individual's gait by i) adjusting the volumetric shape of midsole 130, ii) adjusting the stiffness (including for example compressive strength, shear strength and/or bending strength and/or torsional stiffness) of struts defining the interconnected unit cells 134”)
Regarding Claim 20, Perrault et al. teaches all of the limitations of the sole of Claim 15, as discussed in the rejections above. Perrault et al. further teaches wherein the mechanically anisotropic region is predisposed to deform forward under a vertical load (paragraph [0108], “interconnected unit cells 322 may be arranged in a warped lattice structure that is warped in a longitudinal direction along the length of midsole 300 (i.e. between forefoot end 302 and heel end 304 of midsole 300),” wherein the warped lattice structure is considered as equivalent to the mechanically anisotropic region, and as the mechanically anisotropic region is warped forwards, it would obviously deform forward under a vertical load).

    PNG
    media_image1.png
    618
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    986
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan et al. (CN 110859355) teaches an article of footwear having a midsole being made of three-dimensional mesh, the mesh having anisotropic regions and isotropic regions. Ashcroft et al. (US 2015/0351493) teaches an article of footwear having a midsole being made of three-dimensional mesh, the mesh being made of unit cells, the unit cells having sub cells with differing properties. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732